Citation Nr: 0411846	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-17 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as due to mustard and nerve gas exposure. 


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The appellant performed active duty for training from August 
1963 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in October 2002 did not completely 
comply with the notice provisions of the above cited laws and 
regulations.  In particular, the appellant was not asked to 
submit pertinent evidence in his possession that is not of 
record.

Further, while medical records from Warren State Hospital 
dated from November 2000 to January 2001 indicate that the 
hospital had a history with the appellant that included an 
admission in 1970 and a psychiatric history dating back to 
1960, the claimant was not notified that records dated prior 
to November 2000 were not provided to VA.  Under 38 U.S.C.A. 
§ 5103A, VA has a duty to notify the appellant of that fact.  

Further, given the Warren State Hospital reference to 
psychiatric treatment in 1960, the question arises whether a 
preexisting psychiatric disorder was aggravated during a 
period of active duty for training.  That question must be 
addressed by the RO on remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the appellant 
to identify all VA and non-VA healthcare 
providers who have treated him for a 
psychiatric disorder since service and 
ask him to sign the appropriate releases.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The appellant and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  In 
particular, he must be informed of 
specific evidence necessary to support 
his claim, who is specifically 
responsible for securing the evidence, 
and asked to submit all relevant evidence 
in his possession that is not already of 
record.  The appellant must also be told 
that no records dated after November 2000 
were received from Warren State Hospital.

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If, in the RO's view, 
additional evidence or information it 
receives warrants further development, 
then such development should be 
undertaken.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




